                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION

JASON M. POTTER,                                  )
                                                  )
                Plaintiff,                        )
                                                  )
       vs.                                        )   Case No. 4:19-cv-00084-FJG-P
                                                  )
JEFF WEBER, et al.,                               )
                                                  )
                Defendants.                       )

                                             ORDER

       Plaintiff has filed a motion for appointment of counsel. Doc. 3. “There is no
constitutional right to appointed counsel in civil cases.” Phillips v. Jasper County Jail, 437 F.3d
791, 794 (8th Cir. 2006) (citing Edington v. Missouri Dep’t of Corr., 52 F.3d 777, 780 (8th Cir.
1995)). Rather, “[i]n civil rights matters the court may, pursuant to 28 U.S.C. § 1915, ‘request’
an attorney to represent a party if, within the court’s discretion, the circumstances are such that
would properly justify such a request.” Mosby v. Mabry, 697 F.2d 213, 214 (8th Cir. 1982).
Among the factors to be considered by the district court in determining whether to appoint
counsel in a civil case are “the factual complexity of the issues, the ability of the indigent person
to investigate the facts, the existence of conflicting testimony, the ability of the indigent person
to present the claims, and the complexity of the legal arguments.” Phillips, 437 F.3d at 794.
       At this point, the record is not sufficiently developed to determine whether appointment
of counsel is warranted. Also, this case is subject to review and possibly pre-service dismissal
under 28 U.S.C. §1915A.
       Accordingly, it is ORDERED that Plaintiff’s motion for appointment of counsel (Doc. 3)
is DENIED without prejudice.
       IT IS SO ORDERED.
                                                      /s/ Fernando J. Gaitan, Jr.
                                                      FERNANDO J. GAITAN, JR., JUDGE
                                                      UNITED STATES DISTRICT COURT
Dated: February 14, 2019




             Case 4:19-cv-00084-FJG Document 8 Filed 02/14/19 Page 1 of 1
